Exhibit 10.10

 

 

 

CAREY FINANCIAL, LLC

 

DEALER MANAGER AGREEMENT

 

April 7, 2011

 

 

Carey Financial, LLC

50 Rockefeller Plaza

New York, New York 10020

 

RE:         CORPORATE PROPERTY ASSOCIATES 17 - GLOBAL INCORPORATED

 

Ladies and Gentlemen:

 

Corporate Property Associates 17 - Global Incorporated (the “Company”) is a
Maryland corporation that is taxed as a real estate investment trust (a “REIT”)
for federal income tax purposes.  The Company proposes to offer in a follow on
offering (a) up to 100,000,000 shares of common stock, $.001 par value per share
(the “Shares”), for a purchase price of $10.00 per Share (subject in certain
circumstances to discounts based upon the volume of shares purchased and for
certain categories of purchasers), in the primary offering (the “Primary
Offering”), and (b) up to 50,000,000 Shares for a purchase price of $9.50 per
Share for issuance through the Company’s distribution reinvestment program (the
“DRIP” and together with the Primary Offering, the “Offering”), all upon the
other terms and subject to the conditions set forth in the Prospectus (as
defined in Section 1(a)).  The Company has reserved the right to reallocate the
Shares offered in the Offering between the DRIP and the Primary Offering.

 

Upon the terms and subject to the conditions contained in this Dealer Manager
Agreement (this “Agreement”), the Company hereby appoints Carey Financial, LLC,
a Delaware limited liability company (the “Dealer Manager”), to act as the
exclusive dealer manager for the Offering, and the Dealer Manager desires to
accept such engagement.

 

1.             Representations And Warranties Of The Company.  The Company
hereby represents, warrants and agrees during the term of this Agreement as
follows:

 

(a)           Registration Statement and Prospectus.  In connection with the
Offering, the Company has prepared and filed with the Securities and Exchange
Commission (the “Commission”) a registration statement (File No. 333-170225) on
Form S-11 for the registration of the Shares under the Securities Act of 1933,
as amended (the “Securities Act”), and the rules and regulations of the
Commission promulgated thereunder (the “Securities Act Rules and Regulations”);
one or more amendments to such registration statement have been or may be so
prepared and filed.  The registration statement on Form S-11 and the prospectus
contained therein, as finally amended at the date the registration statement is
declared effective by the Commission (the “Effective Date”) are respectively
hereinafter referred to as the “Registration Statement” and the “Prospectus”,
except that:

 

(i)            if the Company files a post-effective amendment to such
registration statement, then the term “Registration Statement” shall, from and
after the declaration of the effectiveness of such post-effective amendment by
the Commission, refer to such registration statement as

 

1


 

amended by such post-effective amendment, and the term “Prospectus” shall refer
to the amended prospectus then on file with the Commission; and

 

(ii)           if the prospectus filed by the Company pursuant to either
Rule 424(b) or 424(c) of the Securities Act Rules and Regulations shall differ
from the prospectus on file at the time the Registration Statement or the most
recent post-effective amendment thereto, if any, shall have become effective,
then the term “Prospectus” shall refer to such prospectus filed pursuant to
either Rule 424(b) or 424(c), as the case may be, from and after the date on
which it shall have been filed.  As used herein, the terms “Registration
Statement”, “preliminary Prospectus” and “Prospectus” shall include the
documents, if any, incorporated by reference therein.

 

(iii)          the documents incorporated or deemed to be incorporated by
reference in the Prospectus, at the time they are hereafter filed with the
Commission, will comply in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations promulgated thereunder (the “Exchange Act Rules and
Regulations”), and, when read together with the other information in the
Prospectus, at the time the Registration Statement became effective and as of
the applicable Effective Date of each post-effective amendment to the
Registration Statement, did not and will not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

As used herein, the term “Effective Date” also shall refer to the effective date
of each post-effective amendment to the Registration Statement, unless the
context otherwise requires.

 

Further, if a separate prospectus is filed and becomes effective with respect
solely to the DRIP (a “DRIP Prospectus”), the term “Prospectus” shall refer to
such DRIP Prospectus from and after the declaration of effectiveness of such
DRIP Prospectus.

 

(b)           Compliance With the Securities Act.  During the term of this
Agreement:

 

(i)            the Registration Statement, the Prospectus and any amendments or
supplements thereto have complied, and will comply, in all material respects
with the Securities Act, the Securities Act Rules and Regulations, the
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations promulgated thereunder (the “Exchange Act
Rules and Regulations”); and

 

(ii)           the Registration Statement does not, and any amendment thereto
will not, in each case as of the applicable Effective Date, include any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and the Prospectus does
not, and any amendment or supplement thereto will not, as of the applicable
filing date, include any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading; provided, however, that the foregoing provisions of this
Section 1(b) will not extend to any statements contained in or omitted from the
Registration Statement or the Prospectus that are based upon written information
furnished to the Company by the Dealer Manager expressly for use in the
Registration Statement or Prospectus.

 

2


 

(c)           Securities Matters.  There has not been:

 

(i)            any request by the Commission for any further amendment to the
Registration Statement or the Prospectus or for any additional information;

 

(ii)           any issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution or, to the
Company’s knowledge, threat of any proceeding for that purpose; or

 

(iii)          any notification with respect to the suspension of the
qualification of the Shares for sale in any jurisdiction or any initiation or,
to the Company’s knowledge, threat of any proceeding for such purpose.

 

The Company is in compliance in all material respects with all federal and state
securities laws, rules and regulations applicable to it and its activities,
including, without limitation, with respect to the Offering and the sale of the
Shares.

 

(d)           Corporate Status and Good Standing.  The Company is a corporation
duly organized and validly existing under the laws of the State of Maryland and
is in good standing with the State Department of Assessments and Taxation of
Maryland, with all requisite power and authority to enter into this Agreement
and to carry out its obligations hereunder.

 

(e)           Authorization of Agreement.  This Agreement is duly and validly
authorized, executed and delivered by or on behalf of the Company and
constitutes a valid and binding agreement of the Company enforceable in
accordance with its terms,  except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws of the
United States, any state or any political subdivision thereof which affect
creditors’ rights generally or by equitable principles relating to the
availability of remedies or except to the extent that the enforceability of the
indemnity and contribution provisions contained in this Agreement may be limited
under applicable securities laws.

 

The execution and delivery of this Agreement and the performance of this
Agreement, the consummation of the transactions contemplated herein and the
fulfillment of the terms hereof, do not and will not conflict with, or result in
a breach of any of the terms and provisions of, or constitute a default under:

 

(i)            the Company’s or any of its subsidiaries’ charter, bylaws, or
other organizational documents, as the case may be;

 

(ii)           any indenture, mortgage, deed of trust, voting trust agreement,
note, lease or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries or
any of their properties is bound except, for purposes of this clause (ii) only,
for such conflicts, breaches or defaults that do not result in and could not
reasonably be expected to result in, individually or in the aggregate, a Company
MAE (as defined below in this Section 1(e)); or

 

(iii)          any statute, rule or regulation or order of any court or other
governmental agency or body having jurisdiction over the Company, any of its
subsidiaries or any of their properties.

 

No consent, approval, authorization or order of any court or other governmental
agency or body has been or is required for the performance of this Agreement or
for the consummation by the

 

3


 

Company of any of the transactions contemplated hereby (except as have been
obtained under the Securities Act, the Exchange Act, from the Financial Industry
Regulatory Authority (“FINRA”) or as may be required under state securities or
applicable blue sky laws in connection with the offer and sale of the Shares or
under the laws of states in which the Company may own real properties in
connection with its qualification to transact business in such states or as may
be required by subsequent events which may occur).  Neither the Company nor any
of its subsidiaries is in violation of its charter, bylaws or other
organizational documents, as the case may be.

 

As used in this Agreement, “Company MAE” means any event, circumstance,
occurrence, fact, condition, change or effect, individually or in the aggregate,
that is, or could reasonably be expected to be, materially adverse to (A) the
condition, financial or otherwise, earnings, business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise, or
(B) the ability of the Company to perform its obligations under this Agreement
or the validity or enforceability of this Agreement or the Shares.

 

(f)            Actions or Proceedings.  As of the initial Effective Date, there
are no actions, suits or proceedings against, or investigations of, the Company
or its subsidiaries pending or, to the knowledge of the Company, threatened,
before any court, arbitrator, administrative agency or other tribunal:

 

(i)            asserting the invalidity of this Agreement;

 

(ii)           seeking to prevent the issuance of the Shares or the consummation
of any of the transactions contemplated by this Agreement;

 

(iii)          that might materially and adversely affect the performance by the
Company of its obligations under or the validity or enforceability of, this
Agreement or the Shares;

 

(iv)          that might result in a Company MAE, or

 

(v)           seeking to affect adversely the federal income tax attributes of
the Shares except as described in the Prospectus.

 

The Company promptly will give notice to the Dealer Manager of the occurrence of
any action, suit, proceeding or investigation of the type referred to above
arising or occurring on or after the initial Effective Date.

 

(g)           Hazardous Materials.  The Company does not have any knowledge of:

 

(i)            the unlawful presence of any hazardous substances, hazardous
materials, toxic substances or waste materials (collectively, “Hazardous
Materials”) on any of the properties owned by it or its subsidiaries or subject
to mortgage loans owned by the Company or any of its subsidiaries; or

 

(ii)           any unlawful spills, releases, discharges or disposal of
Hazardous Materials that have occurred or are presently occurring off such
properties as a result of any construction on or operation and use of such
properties, which presence or occurrence in the case of clauses (i) and
(ii) would result in, individually or in the aggregate, a Company MAE.

 

In connection with the properties owned by the Company and its subsidiaries or
subject to mortgage loans owned by the Company or any of its subsidiaries, the
Company has no knowledge

 

4


 

of any material failure to comply with all applicable local, state and federal
environmental laws, regulations, ordinances and administrative and judicial
orders relating to the generation, recycling, reuse, sale, storage, handling,
transport and disposal of any Hazardous Materials.

 

(h)           Sales Literature.  Any supplemental sales literature or
advertisement (including, without limitation any “broker-dealer use only”
material), regardless of how labeled or described, used in addition to the
Prospectus in connection with the Offering which previously has been, or
hereafter is, furnished or approved by the Company (collectively, “Approved
Sales Literature”), shall, to the extent required, be filed with and approved by
the appropriate securities agencies and bodies, provided that the Dealer Manager
will make all FINRA filings, to the extent required.  Any and all Approved Sales
Literature, when used in connection with the Prospectus, did not or will not at
the time provided for use include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(i)            Authorization of Shares.  The Shares have been duly authorized
and, upon payment therefor as provided in this Agreement and the Prospectus,
will be validly issued, fully paid and nonassessable and will conform to the
description thereof contained in the Prospectus.

 

(j)            Taxes.  Any taxes, fees and other governmental charges in
connection with the execution and delivery of this Agreement or the execution,
delivery and sale of the Shares have been or will be paid when due.

 

(k)           Investment Company.  The Company is not, and neither the offer or
sale of the Shares nor any of the activities of the Company will cause the
Company to be, an “investment company” or under the control of an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended.

 

(l)            Tax Returns.  The Company has filed or will file all material
federal, state and foreign income tax returns required to be filed by or on
behalf of the Company on or before the due dates therefor (taking into account
all extensions of time to file) and has paid or provided for the payment of all
such material taxes, except those being contested in good faith, indicated by
such tax returns and all assessments received by the Company to the extent that
such taxes or assessments have become due.

 

(m)          REIT Qualifications.  The Company has made a timely election to be
subject to tax as a REIT pursuant to Sections 856 through 860 of the Internal
Revenue Code of 1986, as amended (the “Code”) for its taxable year ended
December 31, 2007 and has not revoked such election.  The Company has been
organized and operated in conformity with the requirements for qualification and
taxation as a REIT.  The Company’s current and proposed method of operation as
described in the Registration Statement and the Prospectus will enable it to
continue to meet the requirements for qualification and taxation as a REIT under
the Code.

 

(n)           Independent Registered Public Accounting Firm.  The accountants
who have certified certain financial statements appearing in the Prospectus are
an independent registered public accounting firm within the meaning of the
Securities Act and the Securities Act Rules and Regulations.  Such accountants
have not been engaged by the Company to perform any “prohibited activities” (as
defined in Section 10A of the Exchange Act).

 

(o)           Preparation of the Financial Statements.  The financial statements
filed with the Commission as a part of the Registration Statement and included
in the Prospectus present fairly the consolidated

 

5


 

financial position of the Company and its subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified.  Such financial statements have been prepared in conformity with
generally accepted accounting principles as applied in the United States applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto.  No other financial statements or
supporting schedules are required to be included in the Registration Statement
or any applicable Prospectus.

 

(p)           Material Adverse Change.  Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, except as
may otherwise be stated therein or contemplated thereby, there has not occurred
a Company MAE, whether or not arising in the ordinary course of business.

 

(q)           Government Permits.  The Company and its subsidiaries possess such
certificates, authorities or permits issued by the appropriate state, federal or
foreign regulatory agencies or bodies necessary to conduct the business now
operated by them, other than those the failure to possess or own would not have,
individually or in the aggregate, a Company MAE.  Neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would result in a Company MAE.

 

(r)            Properties.  Except as otherwise disclosed in the Prospectus and
except as would not result in, individually or in the aggregate, a Company MAE:

 

(i)            all properties and assets described in the Prospectus are owned
with good and marketable title by the Company and its subsidiaries; and

 

(ii)           all liens, charges, encumbrances, claims or restrictions on or
affecting any of the properties and assets of any of the Company or its
subsidiaries which are required to be disclosed in the Prospectus are disclosed
therein.

 

2.             Representations and Warranties of the Dealer Manager.  The Dealer
Manager represents and warrants to the Company during the term of this Agreement
that:

 

(a)           Organization Status.  The Dealer Manager is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, with all requisite power and authority to enter into this
Agreement and to carry out its obligations hereunder.

 

(b)           Authorization of Agreement.  This Agreement has been duly
authorized, executed and delivered by the Dealer Manager, and assuming due
authorization, execution and delivery of this Agreement by the Company, will
constitute a valid and legally binding agreement of the Dealer Manager
enforceable against the Dealer Manager in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability and except that rights to indemnity and
contribution hereunder may be limited by applicable law and public policy.

 

(c)           Absence of Conflict or Default.  The execution and delivery of
this Agreement, the consummation of the transactions herein contemplated and
compliance with the terms of this Agreement by the Dealer Manager will not
conflict with or constitute a default under:

 

(i)            its organizational documents;

 

6


 

(ii)           any indenture, mortgage, deed of trust or lease to which the
Dealer Manager is a party or by which it may be bound, or to which any of the
property or assets of the Dealer Manager is subject; or

 

(iii)          any rule, regulation, writ, injunction or decree of any
government, governmental instrumentality or court, domestic or foreign, having
jurisdiction over the Dealer Manager or its assets, properties or operations,
except in the case of clause (ii) or (iii) for such conflicts or defaults that
would not individually or in the aggregate have a material adverse effect on the
condition (financial or otherwise), business, properties or results of
operations of the Dealer Manager.

 

(d)           Broker-Dealer Registration; FINRA Membership.  The Dealer Manager
is, and during the term of this Agreement will be, duly registered as a
broker-dealer pursuant to the provisions of the Exchange Act, a member in good
standing of FINRA, and a broker or dealer duly registered as such in those
states where the Dealer Manager is required to be registered in order to carry
out the Offering as contemplated by this Agreement.  Moreover, the Dealer
Manager’s employees and representatives have all required licenses and
registrations to act under this Agreement.  There is no provision in the Dealer
Manager’s FINRA membership agreement that would restrict the ability of the
Dealer Manager to carry out the Offering as contemplated by this Agreement.

 

3.             Offering and Sale of the Shares.  Upon the terms and subject to
the conditions set forth in this Agreement, the Company hereby appoints the
Dealer Manager as its agent and distributor to solicit and to retain the
Selected Dealers (as defined in Section 3(a)) to solicit subscriptions for the
Shares at the subscription price to be paid in cash.  The Dealer Manager hereby
accepts such agency and exclusive distributorship and agrees to use its
reasonable best efforts to sell or cause to be sold the Shares in such
quantities and to such persons in accordance with such terms as are set forth in
this Agreement, the Prospectus and the Registration Statement.

 

The Dealer Manager shall do so during the period commencing on the initial
Effective Date and ending on the earliest to occur of the following:  (1) the
later of (x) two years after the initial Effective Date of the Registration
Statement and (y) at the Company’s election, the date on which the Company is
permitted to extend the Offering in accordance with the rules of the Commission;
(2) the acceptance by the Company of subscriptions for 150,000,000 Shares;
(3) the termination of the Offering by the Company, which the Company shall have
the right to terminate in its sole and absolute discretion at any time; (4) the
termination of the effectiveness of the Registration Statement; and (5) the
liquidation or dissolution of the Company (such period being the “Offering
Period”).

 

The number of Shares, if any, to be reserved for sale by each Selected Dealer
may be determined by mutual agreement, from time to time, by the Dealer Manager
and the Company.  In the absence of such determination, the Company shall,
subject to the provisions of Section 3(b), accept Subscription Agreements based
upon a first-come, first accepted reservation or other similar method.  Under no
circumstances will the Dealer Manager be obligated to underwrite or purchase any
Shares for its own account and, in soliciting purchases of Shares, the Dealer
Manager shall act solely as the Company’s agent and not as an underwriter or
principal.

 

(a)           Selected Dealers. The Shares offered and sold through the Dealer
Manager under this Agreement shall be offered and sold only by the Dealer
Manager and other securities dealers the Dealer Manager may retain (collectively
the “Selected Dealers”); provided, however, that:

 

7


 

(i)            the Dealer Manager reasonably believes that all Selected Dealers
are registered with the Commission, members of FINRA and are duly licensed or
registered by the regulatory authorities in the jurisdictions in which they will
offer and sell Shares; and

 

(ii)           all such engagements are evidenced by written agreements, the
terms and conditions of which substantially conform to the form of Selected
Dealer Agreement substantially in the form of Exhibit A hereto (the “Selected
Dealer Agreement”).

 

(b)           Subscription Documents.  Each person desiring to purchase Shares
through the Dealer Manager, or any other Selected Dealer, will be required to
complete and execute the subscription documents described in the Prospectus.

 

Payments for Shares shall be made payable to “Corporate Property Associates 17 -
Global Incorporated” and the Selected Dealer shall forward original checks
together with an original Subscription Agreement, executed and initialed by the
subscriber as provided for in the Subscription Agreement, to Corporate Property
Associates 17 - Global Incorporated, c/o Phoenix American Financial Services
Inc., at the address provided in the Subscription Agreement.

 

(c)           Completed Sale.  A sale of a Share shall be deemed by the Company
to be completed for purposes of Section 3(d) if and only if:

 

(i)            the Company or an agent of the Company has received a properly
completed and executed subscription agreement, together with payment of the full
purchase price of each purchased Share, from an investor who satisfies the
applicable suitability standards and minimum purchase requirements set forth in
the Registration Statement as determined by the Selected Dealer or the Dealer
Manager, as applicable, in accordance with the provisions of this Agreement;

 

(ii)           the Company has accepted such subscription; and

 

(iii)          such investor has been admitted as a shareholder of the Company.

 

In addition, no sale of Shares shall be completed until at least five
(5) business days after the date on which the subscriber receives a copy of the
Prospectus.  The Dealer Manager hereby acknowledges and agrees that the Company,
in its sole and absolute discretion, may accept or reject any subscription, in
whole or in part, for any reason whatsoever or no reason, and no commission or
dealer manager fee will be paid to the Dealer Manager with respect to that
portion of any subscription which is rejected.

 

(d)           Dealer-Manager Compensation.

 

(i)            Subject to the volume discounts and other special circumstances
described in or otherwise provided in the “Plan of Distribution” section of the
Prospectus or this Section 3(d), the Company agrees to pay the Dealer Manager
selling commissions in the amount of six and a half percent (6.5%) of the
selling price of each Share for which a sale is completed from the Shares
offered in the Primary Offering.  The Company will not pay selling commissions
for sales of Shares pursuant to the DRIP, and the Company will pay reduced
selling commissions or may eliminate commissions on certain sales of Shares,
including the reduction or elimination of selling commissions in accordance
with, and on the terms set forth in, the Prospectus.  The Dealer Manager will
re-allow all the selling commissions, subject to federal and state securities
laws, to the Selected Dealer who sold

 

8


 

the Shares, and may re-allow up to 0.5% per share of the Dealer Manager Fee (as
defined below) to the Selected Dealer who sold the Shares, as described more
fully in the Selected Dealer Agreement.

 

(ii)           Subject to the special circumstances described in or otherwise
provided in the “Plan of Distribution” section of the Prospectus or this
Section 3(d), as compensation for acting as the dealer manager, the Company will
pay the Dealer Manager, a dealer manager fee in an amount of up to three and a
half percent (3.5%) of the selling price of each Share for which a sale is
completed from the Shares offered in the Primary Offering (the “Dealer Manager
Fee”).  No Dealer Manager Fee will be paid in connection with Shares sold
pursuant to the DRIP.

 

The Dealer Manager may retain or re-allow a portion of the Dealer Manager Fee,
subject to federal and state securities laws, to the Selected Dealer who sold
the Shares, as described more fully in the Selected Dealer Agreement.

 

(iii)          All sales commissions and Dealer Manager fees payable to the
Dealer Manager will be paid at least within ten (10) business days after the
investor subscribing for the Share is admitted as a shareholder of the Company,
in an amount equal to the sales commissions payable with respect to such Shares.

 

(iv)          In no event shall the total aggregate underwriting compensation
payable to the Dealer Manager and any Selected Dealers participating in the
Offering, including, but not limited to, selling commissions and the Dealer
Manager Fee exceed ten percent (10.0%) of gross offering proceeds from the
Primary Offering in the aggregate.

 

(v)           Notwithstanding anything to the contrary contained herein, if the
Company pays any selling commission to the Dealer Manager for sale by a Selected
Dealer of one or more Shares and the subscription is rescinded as to one or more
of the Shares covered by such subscription, then the Company shall decrease the
next payment of selling commissions or other compensation otherwise payable to
the Dealer Manager by the Company under this Agreement by an amount equal to the
commission rate established in this Section 3(d), multiplied by the number of
Shares as to which the subscription is rescinded.  If no payment of selling
commissions or other compensation is due to the Dealer Manager after such
withdrawal occurs, then the Dealer Manager shall pay the amount specified in the
preceding sentence to the Company within a reasonable period of time not to
exceed thirty (30) days following receipt of notice by the Dealer Manager from
the Company stating the amount owed as a result of rescinded subscriptions.

 

(e)           Reasonable Bona Fide Due Diligence Expenses.  In addition to any
payments to the Dealer Manager pursuant to Section 3(d), the Company shall
reimburse the Dealer Manager or any Selected Dealer for reasonable bona fide due
diligence expenses incurred by the Dealer Manager or any Selected Dealer to the
extent permitted pursuant to the rules and regulations of FINRA, provided,
however, that no due diligence expenses shall be reimbursed by the Company
pursuant to this Section 3(e) which would cause the aggregate of all of the
Company’s expenses described in Section 3(f) and compensation paid to the Dealer
Manager and any Selected Dealer pursuant to Section 3(d) to exceed 15% of the
gross proceeds from the sale of the Shares.  Also, the Company shall only
reimburse the Dealer Manager or any Selected Dealer for such approved bona fide
due diligence expenses to the extent such expenses have actually been incurred
and are supported by detailed and itemized invoice(s) provided to the Company.

 

9

 


 

(f)                                   Company Expenses.  Subject to the
limitations described above, the Company agrees to pay all costs and expenses
incident to the Offering, whether or not the transactions contemplated hereunder
are consummated or this Agreement is terminated, including expenses, fees and
taxes in connection with:

 

(i)                                    the registration fee, the preparation and
filing of the Registration Statement (including without limitation financial
statements, exhibits, schedules and consents), the Prospectus, and any
amendments or supplements thereto, and the printing and furnishing of copies of
each thereof to the Dealer Manager and to Selected Dealers (including costs of
mailing and shipment);

 

(ii)                                 the preparation, issuance and delivery of
certificates, if any, for the Shares, including any stock or other transfer
taxes or duties payable upon the sale of the Shares;

 

(iii)                              all fees and expenses of the Company’s legal
counsel, independent public or certified public accountants and other advisors;

 

(iv)                             the qualification of the Shares for offering
and sale under state laws in the states that the Company shall designate as
appropriate and the determination of their eligibility for sale under state law
as aforesaid and the printing and furnishing of copies of blue sky surveys;

 

(v)                                the filing fees in connection with filing for
review by FINRA of all necessary documents and information relating to the
Offering and the Shares;

 

(vi)                             the fees and expenses of any transfer agent or
registrar for the Offered Shares and miscellaneous expenses referred to in the
Registration Statement;

 

(vii)                          all costs and expenses incident to the travel and
accommodation of the personnel of Carey Asset Management Corp., advisor to the
Company (the “Advisor”), and the personnel of any sub-advisor designated by the
Advisor and acting on behalf of the Company, in making road show presentations
and presentations to Selected Dealers and other broker-dealers and financial
advisors with respect to the offering of the Shares; and

 

(viii)                      the performance of the Company’s other obligations
hereunder.

 

Notwithstanding the foregoing, the Company shall not directly pay, or reimburse
the Advisor for, the costs and expenses described in this Section 3(f) if the
payment or reimbursement of such expenses would cause the aggregate of the
Company’s “organization and offering expenses” as defined by FINRA Rule 2310
(including the Company expenses paid or reimbursed pursuant to this
Section 3(f), all items of underwriting compensation including Dealer Manager
expenses described in Section 3(d) and due diligence expenses described in
Section 3(e)) to exceed 15.0% of the gross proceeds from the sale of the Shares.

 

4.                                      Conditions to the Dealer Manager’s
Obligations.  The Dealer Manager’s obligations hereunder shall be subject to the
following terms and conditions:

 

(a)                                 The representations and warranties on the
part of the Company contained in this Agreement hereof shall be true and correct
in all material respects and the Company shall have complied with its covenants,
agreements and obligations contained in this Agreement in all material respects;

 

(b)                                 The Registration Statement shall have become
effective and no stop order suspending the effectiveness of the Registration
Statement shall have been issued by the Commission and, to the

 

10


 

best knowledge of the Company, no proceedings for that purpose shall have been
instituted, threatened or contemplated by the Commission; and any request by the
Commission for additional information (to be included in the Registration
Statement or Prospectus or otherwise) shall have been complied with to the
reasonable satisfaction of the Dealer Manager.

 

5.                                      Covenants of the Company.  The Company
covenants and agrees with the Dealer Manager as follows:

 

(a)                                 Registration Statement.  The Company will
use its best efforts to cause the Registration Statement and any subsequent
amendments thereto to become effective as promptly as possible and will furnish
a copy of any proposed amendment or supplement of the Registration Statement or
the Prospectus to the Dealer Manager.

 

(b)                                 Commission Orders.  If the Commission shall
issue any stop order or any other order preventing or suspending the use of the
Prospectus, or shall institute any proceedings for that purpose, then the
Company will promptly notify the Dealer Manager and use its best efforts to
prevent the issuance of any such order and, if any such order is issued, to use
its best efforts to obtain the removal thereof as promptly as possible.

 

(c)                                  Blue Sky Qualifications.  The Company will
use its best efforts to qualify the Shares for offering and sale under the
securities or blue sky laws of such jurisdictions as the Dealer Manager and the
Company shall mutually agree upon and to make such applications, file such
documents and furnish such information as may be reasonably required for that
purpose. The Company will, at the Dealer Manager’s request, furnish the Dealer
Manager with a copy of such papers filed by the Company in connection with any
such qualification.  The Company will promptly advise the Dealer Manager of the
issuance by such securities administrators of any stop order preventing or
suspending the use of the Prospectus or of the institution of any proceedings
for that purpose, and will use its best efforts to prevent the issuance of any
such order and if any such order is issued, to use its best efforts to obtain
the removal thereof as promptly as possible. The Company will furnish the Dealer
Manager with a Blue Sky Survey dated as of the initial Effective Date, which
will be supplemented to reflect changes or additions to the information
disclosed in such survey.

 

(d)                                 Amendments and Supplements.  If, at any time
when a Prospectus relating to the Shares is required to be delivered under the
Securities Act, any event shall have occurred to the knowledge of the Company,
or the Company receives notice from the Dealer Manager that it believes such an
event has occurred, as a result of which the Prospectus or any Approved Sales
Literature as then amended or supplemented would include any untrue statement of
a material fact, or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or if it is necessary at any time to amend the Registration
Statement or supplement the Prospectus relating to the Shares to comply with the
Securities Act, then the Company will promptly notify the Dealer Manager thereof
(unless the information shall have been received from the Dealer Manager) and
will prepare and file with the Commission an amendment or supplement which will
correct such statement or effect such compliance to the extent required, and
shall make available to the Dealer Manager thereof sufficient copies for its own
use and/or distribution to the Selected Dealers.

 

(e)                                  Requests from Commission.  The Company will
promptly advise the Dealer Manager of any request made by the Commission or a
state securities administrator for amending the Registration Statement,
supplementing the Prospectus or for additional information.

 

(f)                                   Copies of Registration Statement. The
Company will furnish the Dealer Manager with one signed copy of the Registration
Statement, including its exhibits, and such additional copies of the

 

11


 

Registration Statement, without exhibits, and the Prospectus and all amendments
and supplements thereto, which are finally approved by the Commission, as the
Dealer Manager may reasonably request for sale of the Shares.

 

(g)                                  Qualification to Transact Business.  The
Company will take all steps necessary to ensure that at all times the Company
will validly exist as a Maryland corporation and will be qualified to do
business in all jurisdictions in which the conduct of its business requires such
qualification and where such qualification is required under local law.

 

(h)                                 Authority to Perform Agreements. The Company
undertakes to obtain all consents, approvals, authorizations or orders of any
court or governmental agency or body which are required for the Company’s
performance of this Agreement and under the Bylaws and the Articles of Amendment
and Restatement in the form included as exhibits to the Registration Statement
for the consummation of the transactions contemplated hereby and thereby,
respectively, or the conducting by the Company of the business described in the
Prospectus.

 

(i)                                     Sales Literature.  The Company will
furnish to the Dealer Manager as promptly as shall be practicable upon request
any Approved Sales Literature (provided that the use of said material has been
first approved for use to the extent required by all appropriate regulatory
agencies).  Any supplemental sales literature or advertisement, regardless of
how labeled or described, used in addition to the Prospectus in connection with
the Offering which is furnished or approved by the Company (including, without
limitation, Approved Sales Literature) shall, to the extent required, be filed
with and, to the extent required, approved by the appropriate securities
agencies and bodies, provided that the Dealer Manager will make all FINRA
filings, to the extent required.

 

(j)                                    Use of Proceeds.  The Company will apply
the proceeds from the sale of the Shares as set forth in the Prospectus.

 

(k)                                 Customer Information.  The Dealer Manager
and the Company shall, when applicable:

 

(i)                                     abide by and comply with (A) the privacy
standards and requirements of the Gramm-Leach-Bliley Act of 1999 (the “GLB Act”)
and applicable regulations promulgated thereunder, (B) the privacy standards and
requirements of any other applicable federal or state law, including but not
limited to, the Fair Credit Reporting Act (“FCRA”), and (C) its own internal
privacy policies and procedures, each as may be amended from time to time;

 

(ii)                                  refrain from the use or disclosure of
nonpublic personal information (as defined under the GLB Act) of all customers
who have opted out of such disclosures except as necessary to service the
customers or as otherwise necessary or required by applicable law;

 

(iii)                               except as expressly permitted under the
FCRA, the Dealer Manager and the Company shall not disclose any information that
would be considered a “consumer report” under the FCRA; and

 

(iv)                              determine which customers have opted out of
the disclosure of nonpublic personal information by periodically reviewing and,
if necessary, retrieving an aggregated list of such customers from the Selected
Dealers (the “List”) to identify customers that have exercised their opt-out
rights.  If either party uses or discloses nonpublic personal information of any
customer for purposes other than servicing the customer, or as otherwise
required by applicable law, that party will consult the List to determine

 

12


 

whether the affected customer has exercised his or her opt-out rights.  Each
party understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.

 

(l)                                     Dealer Manager’s Review of Proposed
Amendments and Supplements.  Prior to amending or supplementing the Registration
Statement, any preliminary prospectus or the Prospectus (including any amendment
or supplement through incorporation of any report filed under the Exchange Act),
the Company shall furnish to the Dealer Manager for review, a reasonable amount
of time prior to the proposed time of filing or use thereof, a copy of each such
proposed amendment or supplement, and the Company shall not file or use any such
proposed amendment or supplement without the Dealer Manager’s consent, which
consent shall not be unreasonably withheld or delayed.

 

6.                                      Covenants of the Dealer Manager. The
Dealer Manager covenants and agrees with the Company as follows:

 

(a)                                 Compliance With Laws. With respect to the
Dealer Manager’s participation and the participation by each Selected Dealer in
the offer and sale of the Shares (including, without limitation, any resales and
transfers of Shares), the Dealer Manager agrees, and each Selected Dealer in its
Selected Dealer Agreement will agree, to comply in all material respects with
all applicable requirements of the Securities Act, the Securities Act Rules and
Regulations, the Exchange Act, the Exchange Act Rules and Regulations and all
other federal regulations applicable to the Offering, the sale of Shares and
with all applicable state securities or blue sky laws, and the Rules of FINRA
applicable to the Offering, from time to time in effect, specifically including,
but not in any way limited to, NASD Conduct Rules 2340, 2420, 2730, 2740, 2750
and FINRA Rule 2310 therein.  The Dealer Manager will not offer the Shares for
sale in any jurisdiction unless and until it has been advised that the Shares
are either registered in accordance with, or exempt from, the securities and
other laws applicable thereto.

 

In addition, the Dealer Manager shall, in accordance with applicable law or as
prescribed by any state securities administrator, provide, or require in the
Selected Dealer Agreement that the Selected Dealer shall provide, to any
prospective investor copies of any prescribed document which is part of the
Registration Statement and any supplements thereto during the course of the
Offering and prior to the sale.  The Company may provide the Dealer Manager with
certain Approved Sales Literature to be used by the Dealer Manager and the
Selected Dealers in connection with the solicitation of purchasers of the
Shares.  The Dealer Manager agrees not to deliver the Approved Sales Literature
to any person prior to the initial Effective Date.  If the Dealer Manager elects
to use such Approved Sales Literature after the initial Effective Date, then the
Dealer Manager agrees that such material shall not be used by it in connection
with the solicitation of purchasers of the Shares and that it will direct
Selected Dealers not to make such use unless accompanied or preceded by the
Prospectus, as then currently in effect, and as it may be amended or
supplemented in the future.

 

The Dealer Manager agrees that it will not use any Approved Sales Literature
other than those provided to the Dealer Manager by the Company for use in the
Offering.  The use of any other sales material is expressly prohibited.

 

(b)                                 No Additional Information. In offering the
Shares for sale, the Dealer Manager shall not, and each Selected Dealer shall
agree not to, give or provide any information or make any representation other
than those contained in the Prospectus or the Approved Sales Literature.

 

13


 

(c)                                  Sales of Shares. The Dealer Manager shall,
and each Selected Dealer shall agree to, solicit purchases of the Shares only in
the jurisdictions in which the Dealer Manager and such Selected Dealer are
legally qualified to so act and in which the Dealer Manager and each Selected
Dealer have been advised by the Company or counsel to the Company that such
solicitations can be made.

 

(d)                                 Subscription Agreement. The Dealer Manager
will comply in all material respects with the subscription procedures and “The
Offering/Plan of Distribution” set forth in the Prospectus.  Subscriptions will
be submitted by the Dealer Manager and each Selected Dealer to the Company only
on the form which is included as Annex A to the Prospectus.  The Dealer Manager
understands and acknowledges, and each Selected Dealer shall acknowledge, that
the Subscription Agreement must be executed and initialed by the subscriber as
provided for by the Subscription Agreement.

 

(e)                                  Suitability. The Dealer Manager will offer
Shares, and in its agreement with each Selected Dealer will require that the
Selected Dealer offer Shares, only to persons that it has reasonable grounds to
believe meet the financial qualifications set forth in the Prospectus or in any
suitability letter or memorandum sent to it by the Company and will only make
offers to persons in the states in which it is advised in writing by the Company
that the Shares are qualified for sale or that such qualification is not
required.  In offering Shares, the Dealer Manager will comply, and in its
agreements with the Selected Dealers, the Dealer Manager will require that the
Selected Dealers comply, with the provisions of all applicable rules and
regulations relating to suitability of investors, including without limitation
the FINRA Rules and the provisions of Article III.C. of the Statement of Policy
Regarding Real Estate Investment Trusts of the North American Securities
Administrators Association, Inc., as revised and amended on May 7, 2007 and as
may be further revised and amended (the “NASAA Guidelines”).

 

The Dealer Manager agrees that in recommending the purchase of the Shares in the
Primary Offering to an investor, the Dealer Manager and each person associated
with the Dealer Manager that make such recommendation shall have, and each
Selected Dealer in its Selected Dealer Agreement shall agree with respect to
investors to which it makes a recommendation shall agree that it shall have,
reasonable grounds to believe, on the basis of information obtained from the
investor concerning the investor’s investment objectives, other investments,
financial situation and needs, and any other information known by the Dealer
Manager, the person associated with the Dealer Manager or the Selected Dealer
that:

 

(i)                                    the investor is or will be in a financial
position appropriate to enable the investor to realize to a significant extent
the benefits described in the Prospectus, including the tax benefits where they
are a significant aspect of the Company;

 

(ii)                                 the investor has a fair market net worth
sufficient to sustain the risks inherent in the program, including loss of
investment and lack of liquidity; and

 

(iii)                              an investment in the Shares offered in the
Primary Offering is otherwise suitable for the investor.

 

The Dealer Manager agrees as to investors to whom it makes a recommendation with
respect to the purchase of the Shares in the Primary Offering (and each Selected
Dealer in its Selected Dealer Agreement shall agree, with respect to Investors
to whom it makes such recommendations) to maintain in the files of the Dealer
Manager (or the Selected Dealer, as applicable) documents disclosing the basis
upon which the determination of suitability was reached as to each investor.

 

14


 

In making the determinations as to financial qualifications and as to
suitability required by the NASAA Guidelines, the Dealer Manager and Selected
Dealers may rely on (A) representations from investment advisers who are not
affiliated with a Selected Dealer, banks acting as trustees or fiduciaries, and
(B) information it has obtained from a prospective investor, including such
information as the investment objectives, other investments, financial situation
and needs of the person or any other information known by the Dealer Manager (or
Selected Dealer, as applicable), after due inquiry. Notwithstanding the
foregoing, the Dealer Manager shall not, and each Selected Dealer shall agree
not to, execute any transaction in the Company in a discretionary account
without prior written approval of the transaction by the customer.

 

(f)                                   Selected Dealer Agreements.  All
engagements of the Selected Dealers will be evidenced by a Selected Dealer
Agreement.

 

(g)                                  Electronic Delivery.  If it intends to use
electronic delivery to distribute the Prospectus to any person, that it will
comply with all applicable requirements of the Commission, the Blue Sky laws
and/or FINRA and any other laws or regulations related to the electronic
delivery of documents.

 

(h)                                 AML Compliance.  The Dealer Manager
represents to the Company that it has established and implemented an anti-money
laundering compliance program (“AML Program”) in accordance with Section 352 of
the USA PATRIOT Act of 2001 (the “PATRIOT Act”) and FINRA Rule 3310, that
complies with applicable anti-money laundering laws and regulations, including,
but not limited to, the customer identification program requirements of
Section 326 of the PATRIOT Act, and the suspicious activity reporting
requirements of Section 356 of the PATRIOT Act, and the laws, regulations and
Executive Orders administered by the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury (collectively, “AML/OFAC Laws”).  The Dealer
Manager hereby covenants to remain in compliance with the AML/OFAC Laws and
shall, upon request by the Company, provide a certification to the Company that,
as of the date of such certification, its AML Program is compliant with the
AML/OFAC Laws.

 

(i)                                     Customer Information.  The Dealer
Manager will use its best efforts to provide the Company with any and all
subscriber information that the Company requests in order for the Company to
satisfy its obligations under the AML/OFAC Laws and comply with the requirements
under Section 5(k) above.

 

(j)                                    Recordkeeping.  The Dealer Manager will
comply, and will require each Selected Dealer to comply, with the record keeping
requirements of the Exchange Act, including, but not limited to, Rules 17a-3 and
17a-4 promulgated under the Exchange Act, and shall maintain, for at least six
years or for a period of time not less than that required in order to comply
with all applicable federal, state and other regulatory requirements, whichever
is later, such records with respect to each investor who purchases Shares,
information used to determine that the investor meets the suitability standards
imposed on the offer and sale of the Shares, the amount of Shares sold, and a
representation of the investor that the investor is investing for the investor’s
own account or, in lieu of such representation, information indicating that the
investor for whose account the investment was made met the suitability
standards.

 

(k)                                 Suspension or Termination of Offering.  The
Dealer Manager agrees, and will require that each of the Selected Dealers agree,
to suspend or terminate the offering and sale of the Shares upon request of the
Company at any time and to resume the offering and sale of the Shares upon
subsequent request of the Company.

 

15


 

7.                                      Indemnification.

 

(a)                                 Indemnified Parties Defined.  For the
purposes of this Agreement, an “Indemnified Party” shall mean a person or entity
entitled to indemnification under Section 7, as well as such person’s or
entity’s officers, directors, employees, members, partners, affiliates, agents
and representatives, and each person, if any, who controls such person or entity
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act.

 

(b)                                 Indemnification of the Dealer Manager and
Selected Dealers.  The Company will indemnify, defend and hold harmless the
Dealer Manager and the Selected Dealers, and their respective Indemnified
Parties, from and against any losses, claims, expenses (including reasonable
legal and other expenses incurred in investigating and defending such claims or
liabilities), damages or liabilities, joint or several, to which any such
Selected Dealers or the Dealer Manager, or their respective Indemnified Parties,
may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such losses, claims, expenses, damages or liabilities (or actions in
respect thereof) arise out of or are based upon:

 

(i)                                     in whole or in part, any material
inaccuracy in a representation or warranty contained herein by the Company, any
material breach of a covenant contained herein by the Company, or any material
failure by the Company to perform its obligations hereunder or to comply with
state or federal securities laws applicable to the Offering;

 

(ii)                                  any untrue statement or alleged untrue
statement of a material fact contained (A) in any Registration Statement or any
post-effective amendment thereto or in the Prospectus or any amendment or
supplement to the Prospectus, (B) in any Approved Sales Literature or (C) in any
blue sky application or other document executed by the Company or on its behalf
specifically for the purpose of qualifying any or all of the Offered Shares for
sale under the securities laws of any jurisdiction or based upon written
information furnished by the Company under the securities laws thereof (any such
application, document or information being hereinafter called a “Blue Sky
Application”); or

 

(iii)                               the omission or alleged omission to state a
material fact required to be stated in the Registration Statement or any
post-effective amendment thereof to make the statements therein not misleading
or the omission or alleged omission to state a material fact required to be
stated in the Prospectus or any amendment or supplement to the prospectus to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

The Company will reimburse each Selected Dealer or the Dealer Manager, and their
respective Indemnified Parties, for any reasonable legal or other expenses
incurred by such Selected Dealer or the Dealer Manager, and their respective
Indemnified Parties, in connection with investigating or defending such loss,
claim, expense, damage, liability or action; provided, however, that the Company
will not be liable in any such case to the extent that any such loss, claim,
expense, damage or liability arises out of, or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in reliance
upon and in conformity with written information furnished to the Company by the
Dealer Manager expressly for use in the Registration Statement or any
post-effective amendment thereof or the Prospectus or any such amendment thereof
or supplement thereto.  This indemnity agreement will be in addition to any
liability which the Company may otherwise have.

 

16


 

Notwithstanding the foregoing, as required by Section II.G. of the NASAA
Guidelines, the indemnification and agreement to hold harmless provided in this
Section 7(b) is further limited to the extent that no such indemnification by
the Company of a Selected Dealer or the Dealer Manager, or their respective
Indemnified Parties, shall be permitted under this Agreement for, or arising out
of, an alleged violation of federal or state securities laws, unless one or more
of the following conditions are met:  (a) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular Indemnified Party; (b) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the particular Indemnified Party; or (c) a court of competent jurisdiction
approves a settlement of the claims against the particular Indemnified Party and
finds that indemnification of the settlement and the related costs should be
made, and the court considering the request for indemnification has been advised
of the position of the Commission and of the published position of any state
securities regulatory authority in which the securities were offered or sold as
to indemnification for violations of securities laws.

 

(c)                                  Dealer Manager Indemnification of the
Company.  The Dealer Manager will indemnify, defend and hold harmless the
Company and each of its Indemnified Parties and each person who has signed the
Registration Statement, from and against any losses, claims, expenses (including
the reasonable legal and other expenses incurred in investigating and defending
any such claims or liabilities), damages or liabilities to which any of the
aforesaid parties may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, expenses, damages (or actions in
respect thereof) arise out of or are based upon:

 

(i)                                     in whole or in part, any material
inaccuracy in a representation or warranty contained herein by the Dealer
Manager or any material breach of a covenant contained herein by the Dealer
Manager;

 

(ii)                                  any untrue statement or any alleged untrue
statement of a material fact contained (A) in any Registration Statement or any
post-effective amendment thereto or in the Prospectus or any amendment or
supplement to the Prospectus, (B) in any Approved Sales Literature, or (C) any
Blue Sky Application; or

 

(iii)                               the omission or alleged omission to state a
material fact required to be stated in the Registration Statement or any
post-effective amendment thereof to make the statements therein not misleading,
or the omission or alleged omission to state a material fact required to be
stated in the Prospectus or any amendment or supplement to the Prospectus to
make the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, that in each case described in clauses
(ii) and (iii) to the extent, but only to the extent, that such untrue statement
or omission was made in reliance upon and in conformity with written information
furnished to the Company by the Dealer Manager expressly for use in the
Registration Statement or any such post-effective amendments thereof or the
Prospectus or any such amendment thereof or supplement thereto;

 

(iv)                              any use of sales literature, including
“broker-dealer use only” materials, by the Dealer Manager that is not Approved
Sales Literature; or

 

(v)                                 any untrue statement made by the Dealer
Manager or omission by the Dealer Manager to state a fact necessary in order to
make the statements made, in light of the circumstances under which they were
made, not misleading in connection with the Offering, in each case, other than
statements or omissions made in conformity with the Registration

 

17


 

Statement, the Prospectus, any Approved Sales Literature or any other materials
or information furnished by or on behalf on the Company.

 

The Dealer Manager will reimburse the aforesaid parties for any reasonable legal
or other expenses incurred in connection with investigation or defense of such
loss, claim, expense, damage, liability or action.  This indemnity agreement
will be in addition to any liability which the Dealer Manager may otherwise
have.

 

(d)                                 Selected Dealer Indemnification of the
Company.  By virtue of entering into the Selected Dealer Agreement, each
Selected Dealer severally will agree to indemnify, defend and hold harmless the
Company, the Dealer Manager, each of their respective Indemnified Parties, and
each person who signs the Registration Statement, from and against any losses,
claims, expenses, damages or liabilities to which the Company, the Dealer
Manager, or any of their respective Indemnified Parties, or any person who
signed the Registration Statement, may become subject, under the Securities Act
or otherwise, as more fully described in the Selected Dealer Agreement.

 

(e)                                  Action Against Parties; Notification. 
Promptly after receipt by any Indemnified Party under this Section 7 of notice
of the commencement of any action, such Indemnified Party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 7, promptly notify the indemnifying party of the commencement thereof;
provided, however, that the failure to give such notice shall not relieve the
indemnifying party of its obligations hereunder except to the extent it shall
have been actually prejudiced by such failure.  In case any such action is
brought against any Indemnified Party, and it notifies an indemnifying party of
the commencement thereof, the indemnifying party will be entitled, to the extent
it may wish, jointly with any other indemnifying party similarly notified, to
participate in the defense thereof, with separate counsel.

 

Such participation shall not relieve such indemnifying party of the obligation
to reimburse the Indemnified Party for reasonable legal and other expenses
incurred by such Indemnified Party in defending itself, except for such expenses
incurred after the indemnifying party has deposited funds sufficient to effect
the settlement, with prejudice, of, and unconditional release of all liabilities
from, the claim in respect of which indemnity is sought.  Any such indemnifying
party shall not be liable to any such Indemnified Party on account of any
settlement of any claim or action effected without the consent of such
indemnifying party, such consent not to be unreasonably withheld or delayed.

 

(f)                                   Reimbursement of Fees and Expenses.  An
indemnifying party under Section 7 of this Agreement shall be obligated to
reimburse an Indemnified Party for reasonable legal and other expenses as
follows:

 

(i)                                     In the case of the Company indemnifying
the Dealer Manager, the advancement of funds to the Dealer Manager for legal
expenses and other costs incurred as a result of any legal action for which
indemnification is being sought shall be permissible (in accordance with
Section II.G. of the NASAA Guidelines) only if all of the following conditions
are satisfied:  (A) the legal action relates to acts or omissions with respect
to the performance of duties or services on behalf of the Company; (B) the legal
action is initiated by a third party who is not a shareholder of the Company or
the legal action is initiated by a shareholder of the Company acting in his or
her capacity as such and a court of competent jurisdiction specifically approves
such advancement; and (C) the Dealer Manager undertakes to repay the advanced
funds to the Company, together with the applicable legal rate of interest
thereon, in cases in which the Dealer Manager is found not to be entitled to
indemnification.

 

18

 

 

 


 

(ii)                                  In any case of indemnification other than
that described in Section 7(f)(i) above, the indemnifying party shall pay all
legal fees and expenses reasonably incurred by the Indemnified Party in the
defense of such claims or actions; provided, however, that the indemnifying
party shall not be obligated to pay legal expenses and fees to more than one law
firm in connection with the defense of similar claims arising out of the same
alleged acts or omissions giving rise to such claims notwithstanding that such
actions or claims are alleged or brought by one or more parties against more
than one Indemnified Party.  If such claims or actions are alleged or brought
against more than one Indemnified Party, then the indemnifying party shall only
be obliged to reimburse the expenses and fees of the one law firm (in addition
to local counsel) that has been participating by a majority of the indemnified
parties against which such action is finally brought; and if a majority of such
indemnified parties is unable to agree on which law firm for which expenses or
fees will be reimbursable by the indemnifying party, then payment shall be made
to the first law firm of record representing an Indemnified Party against the
action or claim.  Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.

 

8.                                      Contribution.

 

(a)                                 If Indemnification is Unavailable.  If the
indemnification provided for in Section 7 is for any reason unavailable to or
insufficient to hold harmless an Indemnified Party in respect of any losses,
liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount of such losses,
liabilities, claims, damages and expenses incurred by such Indemnified Party, as
incurred:

 

(i)                                     in such proportion as is appropriate to
reflect the relative benefits received by the Company, the Dealer Manager and
the Selected Dealer, respectively, from the proceeds received in Primary
Offering pursuant to this Agreement and the relevant Selected Dealer Agreement;
or

 

(ii)                                  if the allocation provided by clause
(i) is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Company, the Dealer Manager and the Selected Dealer,
respectively, in connection with the statements or omissions which resulted in
such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations.

 

(b)                                 Relative Benefits.  The relative benefits
received by the Company, the Dealer Manager and the Selected Dealer,
respectively, in connection with the proceeds received in the Primary Offering
pursuant to this Agreement and the relevant Selected Dealer Agreement shall be
deemed to be in the same respective proportion as the total net proceeds from
the Primary Offering pursuant to this Agreement and the relevant Selected Dealer
Agreement (before deducting expenses), received by the Company, and the total
selling commissions and dealer manager fees received by the Dealer Manager and
the Selected Dealer, respectively, in each case as set forth on the cover of the
Prospectus bear to the aggregate offering price of the Shares sold in the
Primary Offering as set forth on such cover.

 

(c)                                  Relative Fault.  The relative fault of the
Company, the Dealer Manager and the Selected Dealer, respectively, shall be
determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact

 

19


 

related to information supplied by the Company, by the Dealer Manager or by the
Selected Dealer, respectively, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

 

(d)                                 Pro Rata is Unreasonable.  The Company, the
Dealer Manager and the Selected Dealer (by virtue of entering into the Selected
Dealer Agreement) agree that it would not be just and equitable if contribution
pursuant to this Section 8 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
contributions referred to above in this Section 8.  The aggregate amount of
losses, liabilities, claims, damages and expenses incurred by an Indemnified
Party and referred to above in this Section 8 shall be deemed to include any
legal or other expenses reasonably incurred by such Indemnified Party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission or alleged omission.

 

(e)                                  Limits.  Notwithstanding the provisions of
this Section 8, the Dealer Manager and the Selected Dealer shall not be required
to contribute any amount by which the total price at which the Shares sold in
the Primary Offering to the public by them exceeds the amount of any damages
which the Dealer Manager and the Selected Dealer have otherwise been required to
pay by reason of any untrue or alleged untrue statement or omission or alleged
omission.

 

(f)                                   Fraudulent Misrepresentation.  No party
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any party who was not
guilty of such fraudulent misrepresentation.

 

(g)                                  Benefits of Contribution.  For the purposes
of this Section 8, the Dealer Manager’s officers, directors, employees, members,
partners, agents and representatives, and each person, if any, who controls the
Dealer Manager within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution of the
Dealer Manager, and each officers, directors, employees, members, partners,
agents and representatives of the Company, each officer of the Company who
signed the Registration Statement and each person, if any, who controls the
Company, within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act shall have the same rights to contribution of the Company.  The
Selected Dealers’ respective obligations to contribute pursuant to this
Section 8 are several in proportion to the number of Shares sold by each
Selected Dealer in the Primary Offering and not joint.

 

9.                                      Termination of this Agreement.

 

(a)                                 Term; Expiration.  This Agreement shall
become effective on the initial Effective Date and the obligations of the
parties hereunder shall not commence until the initial Effective Date. This
Agreement may be terminated by either party upon 60 calendar days’ written
notice to the other party.  This Agreement shall automatically expire on the
termination date of the Offering as described in the Prospectus.

 

(b)                                 Delivery of Records Upon Expiration or Early
Termination.  Upon the expiration or early termination of this Agreement for any
reason, the Dealer Manager shall:

 

(i)                                     promptly forward any and all funds, if
any, in its possession which were received from investors for the sale of Shares
for deposit;

 

20


 

(ii)                                  to the extent not previously provided to
the Company a list of all investors who have subscribed for or purchased shares
and all broker-dealers with whom the Dealer Manager has entered into a Selected
Dealer Agreement;

 

(iii)                               notify Selected Dealers of such termination;
and

 

(iv)                              promptly deliver to the Company copies of any
sales literature designed for use specifically for the Offering that it is then
in the process of preparing. Upon expiration or earlier termination of this
Agreement, the Company shall pay to the Dealer Manager all compensation to which
the Dealer Manager is or becomes entitled under Section 3(d) at such time as
such compensation becomes payable.

 

10.                               Miscellaneous

 

(a)                                 Survival.  The following provisions of the
Agreement shall survive the expiration or earlier termination of this
Agreement:  Section 3(d) (Dealer-Manager Compensation);
Section 5(l) (Dealer-Manager’s Review of Proposed Amendments and Supplements);
Section 6(i) (AML Compliance); Section 7 (Indemnification); Section 8
(Contribution); Section 9 (Termination of This Agreement) and this Section 10
(Miscellaneous).  Notwithstanding anything else that may be to the contrary
herein, the expiration or earlier termination of this Agreement shall not
relieve a party for liability for any breach occurring prior to such expiration
or earlier termination.  In no event shall the Dealer Manager be entitled to
payment of any compensation in connection with the Offering that is not
completed according to this Agreement; provided, however, that the reimbursement
of out-of-pocket accountable expenses actually incurred by the Dealer Manager or
person associated with the Dealer Manager shall not be presumed to be unfair or
unreasonable and shall be payable under normal circumstances.

 

(b)                                 Notices.  All notices or other
communications required or permitted hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be deemed given or
delivered:  (i) when delivered personally or by commercial messenger; (ii) one
business day following deposit with a recognized overnight courier service,
provided such deposit occurs prior to the deadline imposed by such service for
overnight delivery; (iii) when transmitted, if sent by facsimile copy, provided
confirmation of receipt is received by sender and such notice is sent by an
additional method provided hereunder; in each case above provided such
communication is addressed to the intended recipient thereof as set forth below:

 

If to the Company:

 

Corporate Property Associates 17 - Global Incorporated

50 Rockefeller Plaza

New York, New York 10020

Attention:  Mr. Thomas Zacharias

 

with a copy to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Facsimile No.:  (212) 878-8375

Attention:  Kathleen L. Werner, Esq.

 

21


 

If to the Dealer Manager:

 

Carey Financial, LLC

50 Rockefeller Plaza

New York, New York 10020

Facsimile No.: (212) 492-8922

Attention:  Mr. Richard J. Paley

 

with a copy to:

 

Kunzman & Bollinger, Inc.

5100 N. Brookline Avenue, Suite 600

Oklahoma City, Oklahoma 73112

Facsimile No: (405) 942-3501

Attention:  Wallace W. Kunzman, Jr.

 

Any party may change its address specified above by giving each party notice of
such change in accordance with this Section 10(b).

 

(c)                                  Successors and Assigns. No party shall
assign (voluntarily, by operation of law or otherwise) this Agreement or any
right, interest or benefit under this Agreement without the prior written
consent of each other party. Subject to the foregoing, this Agreement shall be
fully binding upon, inure to the benefit of, and be enforceable by, the parties
hereto and their respective successors and assigns.

 

(d)                                 Invalid Provision.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision were omitted.

 

(e)                                  Applicable Law. This Agreement and any
disputes relative to the interpretation or enforcement hereto shall be governed
by and construed under the internal laws, as opposed to the conflicts of laws
provisions, of the State of New York.

 

(f)                                   Waiver.  EACH OF THE PARTIES HERETO WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) RELATED TO OR ARISING OUT OF
THIS AGREEMENT.  The parties hereto each hereby irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York and the Federal
courts of the United States of America located in the Borough of Manhattan, New
York City, in respect of the interpretation and enforcement of the terms of this
Agreement, and in respect of the transactions contemplated hereby, and each
hereby waives, and agrees not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof, that it is not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement may not be enforced in or by such courts, and the parties
hereto each hereby irrevocably agrees that all claims with respect to such
action or proceeding shall be heard and determined in such a New York State or
Federal court.

 

(g)                                  Attorneys’ Fees.  If a dispute arises
concerning the performance, meaning or interpretation of any provision of this
Agreement or any document executed in connection with this Agreement, then the
prevailing party in such dispute shall be awarded any and all costs and expenses
incurred by the prevailing party in enforcing, defending or establishing its
rights hereunder or thereunder,

 

22


 

including, without limitation, court costs and attorneys and expert witness
fees.  In addition to the foregoing award of costs and fees, the prevailing also
shall be entitled to recover its attorneys’ fees incurred in any post-judgment
proceedings to collect or enforce any judgment.

 

(h)                                 No Partnership. Nothing in this Agreement
shall be construed or interpreted to constitute the Dealer Manager or the
Selected Dealer as being in association with or in partnership with the Company
or one another, and instead, this Agreement only shall constitute the Selected
Dealer as a broker authorized by the Company to sell and to manage the sale by
others of the Shares according to the terms set forth in the Registration
Statement, the Prospectus or this Agreement. Nothing herein contained shall
render the Dealer Manager or the Company liable for the obligations of any of
the Selected Dealers or one another.

 

(i)                                     Third Party Beneficiaries.  Except for
the persons and entities referred to in Section 7 (Indemnification) and
Section 8 (Contribution), there shall be no third party beneficiaries of this
Agreement, and no provision of this Agreement is intended to be for the benefit
of any person or entity not a party to this Agreement, and no third party shall
be deemed to be a beneficiary of any provision of this Agreement.  Except for
the persons and entities referred to in Section 7 and Section 8, no third party
shall by virtue of any provision of this Agreement have a right of action or an
enforceable remedy against any party to this Agreement.  Each of the persons and
entities referred to in Section 7 and Section 8 shall be a third party
beneficiary of this Agreement.

 

(j)                                    Entire Agreement. This Agreement contains
the entire agreement and understanding among the parties hereto with respect to
the subject matter hereof, and supersedes all prior and contemporaneous
agreements, understandings, inducements and conditions, express or implied, oral
or written, of any nature whatsoever with respect to the subject matter hereof.
The express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. This Agreement may
not be modified or amended other than by an agreement in writing.

 

(k)                                 Nonwaiver.  The failure of any party to
insist upon or enforce strict performance by any other party of any provision of
this Agreement or to exercise any right under this Agreement shall not be
construed as a waiver or relinquishment to any extent of such party’s right to
assert or rely upon any such provision or right in that or any other instance;
rather, such provision or right shall be and remain in full force and effect.

 

(l)                                     Access to Information. The Company may
authorize the Company’s transfer agent to provide information to the Dealer
Manager and each Selected Dealer regarding recordholder information about the
clients of such Selected Dealer who have invested with the Company on an
on-going basis for so long as such Selected Dealer has a relationship with such
clients. The Dealer Manager shall require in the Selected Dealer Agreement that
Selected Dealers not disclose any password for a restricted website or portion
of website provided to such Selected Dealer in connection with the Offering and
not disclose to any person, other than an officer, director, employee or agent
of such Selected Dealers, any material downloaded from such a restricted website
or portion of a restricted website.

 

(m)                             Counterparts. This Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in
counterpart copies, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument comprising this Agreement.

 

(n)                                 Absence of Fiduciary Relationships.  The
parties acknowledge and agree that:

 

23


 

(i)                                     the Dealer Manager’s responsibility to
the Company is solely contractual in nature; and

 

(ii)                                  the Dealer Manager does not owe the
Company, any of its affiliates or any other person or entity any fiduciary (or
other similar) duty as a result of this Agreement or any of the transactions
contemplated hereby.

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return it to us, whereupon this instrument will become a binding
agreement between you and the Company in accordance with its terms.

 

[Signatures on following page]

 

24


 

IN WITNESS WHEREOF, the parties hereto have each duly executed this Dealer
Manager Agreement as of the day and year set forth above.

 

 

THE COMPANY:

 

 

 

CORPORATE PROPERTY ASSOCIATES 17 - GLOBAL INCORPORATED

 

 

 

By:

/s/ Richard J. Paley

 

 

Name:

Richard J. Paley

 

 

Title:

Executive Director

 

 

 

 

Accepted as of the date first above written:

 

 

 

 

 

 

 

 

THE DEALER MANAGER:

 

 

 

 

 

CAREY FINANCIAL, LLC

 

 

 

 

 

By:

/s/ C. Jay Steigerwald III

 

 

Name:

C. Jay Steigerwald III

 

 

Title:

SVP National Accounts

 

 

[Signature Page to Dealer Manager Agreement]

 


 

EXHIBIT A

 

FORM OF SELECTED DEALER AGREEMENT

 

 

 

 